Citation Nr: 1225041	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for psychiatric disability.  

(The issue of whether clear and unmistakable error was committed in an August 1995 Board decision will be addressed in a separate decision.)    


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An August 1995 Board decision denied the Veteran's claim for service  connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).   

2.  Certain evidence received since the August 1995 Board decision relates to unestablished facts necessary to establish the claim for service connection for a psychiatric disability. 

3.  A preexisting psychiatric disability was not noted upon the Veteran's entry into military service.

4.  Clear and unmistakable evidence shows that the Veteran had a psychiatric disability prior to service, but the evidence is not clear and unmistakable that the psychiatric disorder did not increase in severity during service. 


CONCLUSIONS OF LAW

1.  The August 1995 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).

2.  New and material evidence to reopen the claim of service connection for a psychiatric disability has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The presumption of soundness has not been rebutted regarding the Veteran's psychiatric disability.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

4.  The Veteran's schizoaffective disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

An August 1995 Board decision denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, based on findings that there was no competent evidence that the Veteran had PTSD and that the Veteran's major depression that existed prior to service did not increase in severity during service.  This decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).  Such final decisions may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362(Fed. Cir. 1998). 

The RO has found that new and material evidence has been received to reopen the claim for service connection for a psychiatric disability.  See March 2011 and April 2011 supplemental statements of the case.  Notwithstanding this determination by the RO, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Board finds that in light of the fact that the credibility of such evidence must be presumed, certain additional evidence and statements received since the August 1995 Board Decision (in the form of statements from VA mental health professionals dated in July 2003, June 2008, and April 2011 finding that the Veteran's current psychiatric disability should be considered to be service connected) relates to unestablished facts necessary to establish the claim for service connection for a psychiatric disability.  As such, the claim for service connection for a psychiatric disability is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

Addressing the merits of the reopened claim, it is noted initially that as the March 1989 entrance examination does not reflect a psychiatric disability, the presumption of soundness arises.  However, the evidence prior to service clearly reflects a psychiatric disorder, as the pre-service record reflects inpatient treatment from February 1988 to March 1988 for treatment of major depression with recurrent psychotic features.  The Veteran herself reported pre-service psychiatric hospitalization during service, to include at the May 1991 Medical Board examination at which time the Veteran reported psychiatric hospitalization in 1987 and 1988.  As such, the Board finds that this evidence constitutes clear and unmistakable evidence that a psychiatric disability pre-existed service.  

The conclusion above notwithstanding, in order for the presumption of soundness to be rebutted, it must also be shown by clear and unmistakable evidence that the preexisting psychiatric disability did not increase in severity during service.  Briefly summarizing the record pertinent to this determination, the service treatment reports reflects inpatient psychiatric treatment for symptoms to include auditory hallucinations from April through May 1991.  The diagnosis was initially paranoid schizophrenia and changed to recurrent major depressive episode with psychotic features at the time of her May 1991 discharge.  Reports from this hospitalization and the medical board noted that the Veteran reported she was pregnant due to a rape by a fellow marine that she had not reported.  The medical board found that the Veteran was unfit for further duty due her psychiatric problems which were said to have existed prior to service and to not have been aggravated by service.  Psychiatric problems thereafter are recorded on service treatment reports dated through November 1991 and reports of follow up care into December 1991 after the Veteran was ultimately separated from service in November 1991.  The November 1991 treatment was initiated in an emergency room after the Veteran was brought there by the police.  

A VA psychiatric examination conducted in March 1992 resulted in an impression that the Veteran was suffering from a "depressive process."  Private treatment reports reflect inpatient psychiatric treatment in January and February 1996 for auditory hallucinations and an impression of acute psychosis.  Further private psychiatric treatment in February 1997 and March 1998 is demonstrated, as is private psychiatric hospitalization from April 1998 to August 1998 with a diagnosis of schizoaffective disorder, depressed type.  

VA outpatient treatment reports dated from November 2001 reflect treatment for psychiatric problems, with the diagnosis in November 2001 being schizoaffective disorder.  A March 2002 VA outpatient treatment record shows the Veteran complaining about auditory and visual hallucinations and VA outpatient treatment reports dated thereafter through May 2011 reflect treatment for continuing psychiatric problems and a principal diagnosis of schizoaffective disorder.   

A July 2003 statement from the chief psychiatrist of a VA psychiatric emergency clinic who indicated that he had been treating the Veteran for ten years noted the history of inservice psychiatric hospitalization, that the Veteran was completely and permanently disabled due to schizoaffective disorder, and that he supported her request for service connection.  Also supporting the Veteran's claim was a June 2008 statement form another VA psychiatrist who noted that he was treating the Veteran for schizoaffective disorder and that while the Veteran had depression prior to service, her schizoaffective disorder did not begin until her military service.  Another statement supporting the Veteran's claim from yet another VA psychiatrist dated in April 2011 referenced the history of in-service sexual trauma and current psychiatric symptoms, including psychotic symptoms of a sexual nature, and recommended that the Veteran be service connected for such problems.  

Analyzing the claim under the applicable legal standard with the facts above in mind, it is noted initially that the mere fact that the medical board found that the Veteran's psychiatric disability was not aggravated by service, with no meaningful analysis or medical explanation to accompany its conclusion, falls short of the "clear and unmistakable evidence" of there being no increase in the severity of the preexisting psychiatric disability necessary to rebut the presumption of soundness.  Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).  Moreover, the in service and post service clinical record summarized above of continual psychiatric difficulty and opinions linking current psychiatric disability to service from three separate VA psychiatrists familiar with the Veteran's psychiatric condition and history prevent a finding that there is clear and unmistakable evidence that the preexisting psychiatric condition did not increase in severity during service.  As such, the presumption of soundness has not been rebutted, and the Veteran's schizoaffective disorder must be analytically viewed as having been incurred in service. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in April 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for schizoaffective disorder is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


